                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

SHANE TAYLOR,

                    Plaintiff,                            8:18CV210

      vs.
                                                            ORDER
BARSONY HOLSTERS & BELTS, LLC,
an Oregon Limited Liability Company;
and SMITH AND WESSON, a
Delaware Corporation;

                    Defendants.


      After conferring with counsel,


      IT IS ORDERED:


      1)     Counsel shall promptly schedule a date to mediate this case in late-
September or early-October 2019.


      2)     A telephonic conference with the undersigned magistrate judge will
be held on October 29, 2019 at 9:00 a.m. to discuss the outcome of the parties’
efforts to settle and absent a full and complete settlement, the case progression
schedule to trial. Counsel shall use the conferencing instructions assigned to this
case to participate in the call.


      Dated this 18th day of June, 2019.

                                            BY THE COURT:

                                            s/ Cheryl R. Zwart
                                            United States Magistrate Judge
